DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1has been entered.

Allowable Subject Matter
Claims 1allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 6 and 10, Wakita suggests “a functional block diagram pertaining to the movement operation of the standing position riding type vehicle 2001 of the ninth embodiment and control performed for the operation (par. 0718).”  Wakita further suggests “The center-of-gravity change detecting unit 2134 compares pressure applied to the backrest 2101 and the seat portion 2102 and detected by the pressure detecting unit 2132 with initial values stored in the initial value holding unit 2133, to determine whether there is a left or right bias pressure, and the function thereof is implemented by the control computer
In addition, Naito suggests “The center-of-gravity difference calculation unit 163 detects the distance between the head-center-of-gravity position g.sub.head and the body-center-of-gravity position g.sub.fp, and outputs the distance to the display controller 167 (par. 0048).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed a processor that: calculates, based on the obtained detected information, a center-of-gravity distance between an upper body and a lower body of the subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649